AO 2453 (Rev. 02/18) Judgment in a Criminal Case
Sheet l

UNITED STATES DISTRICT COURT
Middle Disttict of Alabama

 

UNITED STATES OF AMERICA § JUDGMENT IN A CRIMINAL CASE
"- ) (WO)
MACKENZ|E LE|GH KE|TH § Case Numbei': 3:17-cr-223-JA-13
l USM Number: 17228-002
§ Dustin Judc| Fow|er
) oercndam's Annmey

THE DEFENDANT:
121 pleaded guilty ig couni(g) 35 and 335 of the Supersedirig |ndictment on 5/7/2018

l:l pleaded nolo contendere to count(s)
which was accepted by the coutt.

 

|:l was found guilty on count(s)
after a plea of not guilty.

 

The defendant is adjudicated guilty of these offenses:

Title & Section Nature ofOffense Ol`l`ense Ended Count
21 § 841(a)(1) & 18 § 2 Possess with |ntent to Distribute a Control|ed Substance 2/28/2017 33
21 § 843(b) & 18 § 2 Used a Communication Facility iri Committi`ng, Causing and 228/2017 333

Faci|itating the Offense

The defendant is sentenced as provided in pages 2 through 6 ofthis judgment The sentence is imposed pursuant to
the Sentencing Rcform Act of 1984.

l:| The defendant has been found not guilty on count(s)

 

U Count(s) |:| is I:l are dismissed on the motion ofthe United States.

 

_ _ lt is ordered that the defendant_niust notify the Un_ited Statcs attorney for this district within 30 da s of _any change of naiiie, residence,
or mailing address until_all fines, restitution,_costs, and special assessments imposed by this judgment are fu ly paid. If ordered to pay restitution1
the defendant must notify the court and United States attorney of material changes in economic circumstances

11/28/20]8__

Dale of position o Judgment
/ /
[2. k

Signat'ure ofy§e

John Antoon, l|, United States Disttict Juc|ge

 

Namc and Titlc of`.ludgc

/z/ V//f

Date

AO 245B (Rev. 02/\ 8) Judgment in a Criminal Case
Sheet 4_Probation

Judgment_Page 2 of §
DEFENDANT: MACKENZIE LE|GH KE|TH
CASE NUMBER: 3:17-cr-223-JA-13
PROBATION

You are hereby sentenced to probation for a term of :
Two (2) Years. This term consists of two years on Count 35 and two years on Count 335, to run concurrently

MANDATORY CONDITIONS

l. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance
3~ You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of placement on
probation and at least two periodic drug tests thereafter, as determined by the court.
l:l The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse. (check grapplicable)
4. E You must cooperate in the collection of DNA as directed by the probation officer. (check grapplicable)
l:l You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
where you reside, work, are a student, or were convicted of a qualifying offense. (check rfapplicable)
l:l You must participate in an approved program for domestic violence. (check yapplicable)
[l You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check ifapplicable)
You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
[f this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment
0. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
fines, or special assessments

!~"

"‘.‘°?°.`1 9`

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 2458 (Rev. 02/18) Judgment in a Cn`minal Case

Sheet 4A - Probation

Judgment_f’age § of 6

DEFENDANT: MACKENZ|E LE|GH KE|TH
CASE NUMBER: 3:17-cr-223-JA-13

STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l.
2.

EJ‘P

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
Afier initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

Vou must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If` you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. lf you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overvr'ew of Probation and Supervised
Release Condirions, available at: www.uscourts.gov.

Defendant‘s Signature Date

 

 

AO 245B (Rev. 02/18) .ludgment in a Cn'minal Case
Sheet 4D _ Probation

.ludgment_Page 4 of 6

DEFENDANT: MACKENZ|E LE|GH KE|TH
CASE NUMBER: 3:17-cr-223-JA-13

SPECIAL CONDITIONS OF SUPERVISION

1) The defendant shall participate in a program of drug testing administered by the United States Probation Office for
substance abuse as directed, which may include testing to determine whether the defendant has reverted to the use of
illegal drugs. The defendant shall contribute to the cost of any treatment based on ability to pay and the availability of
third-party payments

2) The defendant shall participate in a mental health treatment program approved by the United States Probation Office as
directed and shall contribute to the cost based on ability to pay and the availability of third-party payments.

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 5 - Criminal Monetary Penalties

Judgment _ Page 5 of 6
DEFENDANTZ MACKENZ|E LE|GH KE|TH
CASE NUMBER: 3217~Cf-223-JA-13

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 200.00 $ $ 200.00 $
l] The determination of restitution is deferred until . An Amended Judgment in a Crr`minal Case (AO 245€) will be entered

after such deten'nination.
l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each pa ee shall receive an approximatelypro ortioned ayment, unless specified otherwise i_n
the priority order or percentage payment column elow. However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priorig or Percentage
TOTALS s O-OO s 0.00

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

ij The court determined that the defendant does not have the ability to pay interest and it is ordered that:
l:] the interest requirement is waived for the l:l fine l:] restitution

E the interest requirement for the l:l fine El restitution is modified as follows:

* Justice for Victims of Traf`fickin Act of 2015, Pub. L. No. l 14-22.
** Frndlngs for the total amount o losses are required under Chapters 109A, 110, l lOA, and l 13A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

AO 2458 (Rev. 02/18) Judgment in a Crimina| Case
Sheet 6 - Schedule of Payments

Judgment-_Pagc _6_ of __6_
DEFENDANTZ MACKENZlE LE|GH KE|TH
CASE NUMBERZ 31‘17-Cr-223-JA-13

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A E Lump sum payment of $ 400-00 due immediately, balance due
[] not later than , or

m in accordance with |:| C, |:] D, |:] E,or [Z Fbelow; or

B l:l Payment to begin immediately (may be combined with l:l C, l:l D, or l:l F below); or

C lj Payment in equal (e.g., weekly, momhly. quarrerly) installments of $ over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) aider the date Of this judgment; Or

D l:l Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E |:| Payment during the term of supervised release Will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F m Special instructions regarding the payment of criminal monetary penalties:

A|| criminal monetary payments are to be made to the C|erk, United States District Court, Midd|e District of
A|abama, One Church St., Montgomery, A|abama 36104. Any balance of the fine at the start of supervision shall
be paid at the rate of not less than $50.00 per month.

Unless _the court ha_s expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
th_e period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inmate
Financia| Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l Joint and Several

Defendant and Co-Defendant Names_ and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropnate.

l:l The defendant shall pay the cost of prosecution
l:l The defendant shall pay the following court cost(s):

l:l The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

